Citation Nr: 1103883	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-46 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  a July 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that, although an 
appellant's claim identified posttraumatic stress disorder 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder specifically, the 
Board notes that the Veteran has been diagnosed with and sought 
treatment for multiple acquired psychiatric disorders, including 
both posttraumatic stress disorder and major depressive disorder.  
The Board thus finds that, pursuant to Clemons, supra, the 
Veteran's service-connection claim is more accurately classified 
as one for an acquired psychiatric disorder, to include 
posttraumatic stress disorder and major depressive disorder.  See 
Clemons, 23 Vet. App. 1 (2009).

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in December 2010.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which in part 
involves allegations of a personal assault (the alleged sexual 
harassment and physical assault of the Veteran by a sergeant 
during basic training), falls within the category of situations 
in which it is not unusual for there to be an absence of service 
records documenting the events about which the Veteran complains.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As 
noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 
17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), 
personal assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking.  Id.  Service 
records may not contain evidence of personal assault, and 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault. See YR v. West, 11 
Vet. App. 393, 399 (1998).  The Manual also notes that because 
personal assault can be an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, making it difficult to obtain direct evidence and 
requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.

In this case, a review of the record reflects that the Veteran 
has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence 
from other sources could help corroborate the claimed in-service 
personal assault stressor, nor has he been provided a list of 
those alternative sources from which he could submit evidence to 
help substantiate the stressor incident.  As such, the agency of 
original jurisdiction (AOJ) must further develop the Veteran's 
claim in accordance with those special alternative evidentiary 
development procedures associated with personal assault claims as 
noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the Veteran reports receiving ongoing 
treatment for his psychiatric disability at the Ogden Community-
Based Outpatient Clinic, which is part of VA's Salt Lake City 
Health Care System.  In that connection, the Board notes that the 
Veteran specifically stated at his December 2010 hearing that he 
was receiving counseling and other mental health services at VA's 
Ogden facility.  However, it does not appear that any records 
from the Salt Lake City Health Care System are present in the 
Veteran's claims file.  

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  The records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's claim, on 
remand the AOJ must attempt to obtain any examination or 
treatment records from the VA Salt Lake City Health Care System 
and associate any records obtained with the claims file.  If any 
records sought are determined to be unavailable, the Veteran must 
be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, his 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Credible supporting evidence that a claimed in-service stressor 
occurred is important in light of the specific elements necessary 
to substantiate a service connection claim for PTSD compared to 
other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2010).  
Regarding the Veteran's claimed in-service stressors, the Board 
notes that the Veteran stated at his December 2010 hearing that 
his current claimed PTSD is related, in part, to an incident in 
service in which a sergeant attempted to sexually assault him and 
otherwise harassed him during basic training.  The Veteran has 
also contended in written statements, and has testified before 
the undersigned Veterans Law Judge, that his PTSD stems from 
other in-service traumatic experiences such as a tank explosion 
and a severe storm at sea while he was on board ship.  The 
Veteran has further submitted a letter from a service buddy who 
corroborated the Veteran's claimed stressors, indicating in his 
March 2009 statement that he and the Veteran were subjected to 
unwelcome sexual advances from the sergeant, including multiple 
incidences of physical assault.  In the letter, the former 
comrade further corroborated the Veteran's report of having 
witnessed a tank explosion that killed three soldiers while they 
were stationed in Germany, as well as having experienced 
extremely rough conditions during a storm at sea in November 
1958.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a PTSD 
diagnosis at an August 2007 private treatment visit, as well as 
diagnoses of anxiety disorder and major depressive disorder.  The 
Board further notes that the Veteran has not been provided a VA 
examination in conjunction with his claim for service connection 
for an acquired psychiatric disorder.  

In light of this, and because the record does not reflect that 
the Veteran has been diagnosed with PTSD specifically by a VA or 
VA-contracted psychiatrist or psychologist who confirms that the 
identified stressors are adequate to support a diagnosis of PTSD, 
the Board finds it necessary to secure a new examination to 
ascertain whether the Veteran in fact has PTSD that is a result 
of an identified in-service stressor or otherwise suffers from an 
acquired psychiatric disorder related to service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010); see 
also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors and 
must specifically discuss whether the identified stressors are 
adequate to support a diagnosis of PTSD and whether his symptoms 
are related to the identified stressors.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843-44; VBA Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the AOJ must schedule him for a VA psychiatric 
examination in order to determine the current diagnosis or 
diagnoses of his claimed acquired psychiatric disorder(s).  In 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to his active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records, which suggest that 
he also has a current diagnosis of anxiety disorder and major 
depressive disorder.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record to be obtained.  In the letter, 
the AOJ must provide the Veteran and his 
representative with the language of the new 
PTSD regulation, 75 Fed. Reg. 39,852.  The 
Veteran should also be invited to submit 
any pertinent evidence in his possession.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

In addition, the AOJ must explain 
specifically what evidence and information 
is required to substantiate a claim of 
service connection for PTSD based on a 
claim of in-service personal assault.  See 
38 C.F.R. § 3.159 (2010).  The Veteran 
must be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim of 
service connection for PTSD.  The Veteran 
must be specifically notified that an 
alleged personal assault in service may be 
corroborated by evidence from sources 
other than his service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  (All specific 
examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.)

2.  The Veteran's claim for service 
connection for PTSD must be further 
developed in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(4) and the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), Part 
IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.  In this respect, a request 
must be made to the Veteran, with a copy 
to his representative, that he provide as 
much detail as possible regarding the 
alleged personal trauma incident, to 
include any other evidence corroborating 
the incident.  

A letter must be prepared asking the 
service department to provide any available 
information that might corroborate the 
Veteran's alleged in-service personal 
assault stressor.  All lay statements or 
investigative reports maintained by the 
service department relating to the Veteran 
should be sought.

Any additional action necessary for 
independent verification of the alleged 
personal assault stressor must be 
accomplished.  If the search for 
corroborating information leads to 
negative results, this must be documented 
in the claims file.  Then, the Veteran 
must be notified of this fact, of the 
efforts taken to obtain the information, 
and of any further action to be taken.

3.  The AOJ must obtain from the Salt Lake 
City Health Care System any available 
medical records pertaining to the Veteran's 
examination or treatment at that facility 
at any time.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records from Federal facilities.  Any other 
sources of treatment records identified by 
the Veteran should also be contacted.  All 
records and/or responses received should be 
associated with the claims file.  If any 
records sought are determined to be 
unavailable, the Veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  The examiner 
must thoroughly review the Veteran's claims 
file, to include a copy of this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the identified stressors are 
adequate to support a diagnosis of PTSD and 
whether his symptoms are related to any 
identified stressor.  A complete rationale 
must be provided for all opinions 
expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to his active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

